Citation Nr: 0406047	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  98-07 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for enlarged prostate.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for corneal abrasion.

5.  Entitlement to service connection for shortened right leg 
with resultant mechanical low back pain. 

6.  Entitlement to a higher initial disability rating for 
service-connected right ankle disability with lateral 
synovial impingement, lateral talar dome osteochondral 
lesion, and lateral ligament instability with surgical scars 
(right ankle disability), currently rated as 0 percent 
disabling.

7.  Entitlement to a higher initial disability rating for 
service-connected right wrist ganglion cyst, currently rated 
as 0 percent disabling.

8.  Entitlement to a higher initial disability rating for 
service-connected folliculitis of the back of the neck, 
currently rated as 0 percent disabling. 

9.  Entitlement to a higher initial disability rating for 
service-connected temporomandibular joint syndrome (TMJ), 
currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1975 to 
June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 1997, a 
statement of the case was issued in April 1998, and a 
substantive appeal was received in May 1998.  

The issues of entitlement to service connection for 
hemorrhoids, enlarged prostate,  and migraine headaches, and 
entitlement to a higher initial disability ratings for 
service-connected right ankle disability, right wrist 
ganglion cyst, folliculitis of the back of the neck, and TMJ, 
will be discussed in the remand section below.



FINDINGS OF FACT

1.  The veteran does not have a current diagnosis involving a 
corneal abrasion.  

2.  The veteran's shortened right leg with resultant 
mechanical low back pain is not a disability for VA 
compensation purposes.  


CONCLUSIONS OF LAW

1.  Corneal abrasion was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  Shortened right leg with resultant mechanical low back 
pain is not a disease or injury within the meaning of 
applicable legal criteria for VA compensation benefits.  38 
C.F.R. § 3.303(c) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000  

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a May 2002 letter and a July 2003 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the United States Court of Appeals for 
Veterans Claims recently held that a VCAA notice letter must 
be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  
However, the initial unfavorable decision in February 1997 
was made prior to the enactment of the VCAA.  It would 
obviously not have been possible to provide the veteran with 
notice of the VCAA at that time.  Nevertheless, as noted 
above, the RO provided the veteran with sufficient VCAA 
notice following the enactment of the VCAA.  Furthermore, the 
veteran responded to the VCAA letter by providing additional 
evidence and information in support of his claim.  As the 
veteran was provided sufficient notice of the VCAA and 
responded to the claim by providing additional evidence and 
information in support of his claim, the Board finds the 
veteran has not been prejudiced for receiving the VCAA letter 
subsequent to the initial unfavorable decision.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.   

Additionally, there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA examination reports in November 1996 and August 
1998, and VA medical records.  As the record shows that the 
veteran has been afforded VA examinations in connection with 
his claims, the requirements of 38 C.F.R. § 3.159(c)(4) 
(2002) have been met.  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Corneal Abrasion

The veteran's essential argument is that he has a corneal 
abrasion, which is related to service.  The Board notes that 
service medical records do show that the veteran was treated 
for a corneal abrasion in September 1990.  However, clinical 
records in September 1990 indicated that the corneal abrasion 
was healed and there are no further complaints or treatment 
for corneal abrasion during service.  In fact, clinical 
evaluation of the eyes was normal during separation 
examination in April 1996 and there was no reference to 
residuals of a corneal abrasion.  It therefore appears that 
any corneal abrasion was acute in nature and had resolved 
without resulting in chronic disability by the time of the 
veteran's discharge from active service.   

Post-service medical evidence does not show treatment for or 
a diagnosis of any residuals of a corneal abrasion.  VA 
general examination and eye examination in November 1996 and 
VA general examination August 1998 showed no objective 
findings involving any corneal abrasion.  In fact, VA eye 
examination report in November 1996 noted a normal eye 
examination without any visual field deficit.     

Service connection is awarded for "disability resulting from 
personal injury suffered or disease contracted in [the] line 
of duty." 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.303(a) 
"Disability" means a current disability shown by competent 
medical evidence to presently exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
In the present case, the record fails to demonstrate that the 
veteran has a current diagnosis involving corneal abrasion or 
any residuals of a corneal abrasion for which service 
connection can be awarded.  Consequently, his appeal as to 
this matter must be denied.    



Shortened Leg with Mechanical Low Back Pain

Service medical records demonstrate that the veteran was 
found to have a shortened right leg on examination.  A report 
of medical examination in June 1988 and December 1988 
indicated that the veteran had a shorter right leg than the 
left leg.  Additionally, numerous clinical reports indicate 
that the veteran complained of and received treatment for 
lower back pain.  Clinical reports in August 1988 and June 
1990 showed complaints of chronic lower back pain.  A March 
1993 medical record indicated that the veteran complained of 
mild back pain, but a November 1993 report noted that his 
lower back had improved.  The veteran again complained of 
lower back pain in February 1996.  At that time, the examiner 
diagnosed the veteran's lower back pain as muscle 
strain/spasms.   

VA examination report in November 1996 noted that the veteran 
complained of chronic lower back pain for approximately 10 
years.  He does not recall any back injury.  Examination 
demonstrated normal range of motion of the back.  No clinical 
findings were noted.  The examiner concluded that the veteran 
had mechanical low back pain.  There are no other post-
service medical records referencing complaints of or 
treatment for a lower back condition. 

While service medical records showed a diagnosis of muscle 
strain/spasms in the lower back, there is no post-service 
medical evidence demonstrating a diagnosed lower back 
disability.  The post-service medical evidence does 
demonstrate that the veteran was found to have mechanical low 
back pain on VA examination.  However, the Board notes that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The veteran was also found to have shortened right leg in 
service.  However, congenital or developmental defects as 
such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  In the 
absence of superimposed disease or injury, service connection 
may not be allowed for a congenital malformation such as a 
shortened right leg, as this is not a disease or injury 
within the meaning of applicable legislation relating to 
service connection.  38 C.F.R. § 3.303(c).  Service medical 
records are negative for any lower back injury and the 
veteran was noted as stating in the November 1996 VA 
examination report that he cannot recall injuring his lower 
back in service.  Without competent evidence of a 
superimposed injury in service, service connection for the 
veteran's shortened leg with resultant mechanical low back 
pain is denied.  Based upon the above findings, service 
connection for shortened right leg with resultant mechanical 
low back pain is denied.  

Conclusion

The Board has also considered the veteran's statements and 
they have been given weight as to their observation for 
symptoms and limitations caused by his low back pain and 
complaints of corneal abrasion.  However, it does not appear 
that the veteran is medically trained to offer a medical 
diagnosis or any opinion as to causation.  See Espiritu v. 
Derwinksi, 2 Vet. App. 492, 494-495 (1992) (laypersons may be 
competent to provide an eyewitness account of a veteran's 
visible symptoms, but they are not capable of offering 
opinions as to medical matters).  Therefore, after reviewing 
the totality of the relevant evidence, the Board is compelled 
to conclude that the preponderance of such evidence is 
against entitlement to service connection for corneal 
abrasion and shortened right leg with resultant mechanical 
low back pain.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit favorable determinations pursuant to 38 U.S.C.A. 
§ 5107(b).  



ORDER

Entitlement to service connection for corneal abrasion is 
denied.  To this extent, the appeal is denied.

Entitlement to service connection for shortened right leg 
with resultant mechanical low back pain is denied.  To this 
extent, the appeal is denied. 

REMAND

Further development is required for the issues of entitlement 
to service connection for migraine headaches, hemorrhoids, 
and enlarged prostate.  Service medical records showed that 
the veteran complained of recurrent headaches in April 1976 
and November 1994.  The veteran was diagnosed as having 
migraine headaches in February 1995.  VA examination report 
in November 1996 indicated that the veteran complained of 
having migraine headaches on a daily basis.  A diagnosis of 
history of migraine headaches was made, however, there was no 
clear rationale in the report explaining why the veteran did 
not have a current diagnosis of migraine headaches, nor were 
there clinical findings noted in the report involving 
migraine headaches.  As such, a VA examination is necessary 
to determine the extent and nature of the veteran's migraine 
headaches, if any.  

As for the enlarged prostate claim, service medical records 
demonstrate that the veteran had a diagnosis of prostatitis 
in May 1989, however, no VA examination was given to 
determine whether the veteran has a current disability.  A 
new VA examination is required to determine the extent and 
nature of the veteran's enlarged prostate, if any.  With 
regards to the hemorrhoids claim, there is conflicting 
medical evidence of record.  While VA examination in November 
1996 indicated that no external hemorrhoids were found on 
examination, separation examination in April 1996 diagnosed 
hemorrhoids.  In order to resolve this conflict in evidence 
and to determine if the veteran has hemorrhoids nearly 7 
years later, this claim requires a new VA examination.  

With regards to entitlement to a higher initial disability 
ratings for service-connected right ankle disability, right 
wrist ganglion cyst, folliculitis of the back of the neck, 
and TMJ, the Board observes that the most recent VA 
examinations conducted for VA purposes are more than five 
years old.  Accordingly, a more contemporary examination of 
the veteran would be useful in adjudicating his claims.  
Additionally, the diagnostic criteria for rating disabilities 
of the skin were recently revised, effective August 30, 2002.  
Consideration under the new criteria, as well as the old, is 
therefore necessary in accordance with statutory provisions 
regarding the effective dates for applying liberalizing law 
pursuant to 38 U.S.C.A. § 5110(g) (West 2003).  

Accordingly, this case is REMANDED for the following actions:

1.  Any VA medical records subsequent to 
August 1998 documenting treatment for any 
of the veteran's claimed disabilities on 
remand should be obtained and associated 
with the claims file.  

2.  After completion of the above, the 
veteran should be scheduled for 
appropriate VA examinations to ascertain 
the nature and extent of his claimed 
enlarged prostate, hemorrhoids, and 
migraine headaches.  It is imperative 
that the claims file be made available to 
the examiners for review in connection 
with the examinations.  All medically 
indicated tests should be accomplished.  
All clinical and special test findings 
should be clearly reported.  The 
examiners should also offer an opinion as 
to whether the veteran's enlarged 
prostate, hemorrhoids, and migraine 
headaches, if any, are at least as likely 
as not (at least a 50% or higher 
probability) etiologically related to 
service.    

3.  The veteran should be scheduled for 
appropriate VA examinations to ascertain 
the current severity of his service-
connected right ankle disability, right 
wrist ganglion cyst, folliculitis of the 
back of the neck, and TMJ.  It is 
imperative that the claims file be made 
available to the examiners for review in 
connection with the examinations.  All 
medically indicated tests should be 
accomplished.  All clinical and special 
test findings should be clearly reported 
to allow for evaluations under VA 
diagnostic criteria for disabilities of 
the skin wherever applicable in effect 
prior to August 30, 2002, and as in 
effect from that date on.  

4.  The RO should then review the 
expanded record and determine if any of 
the pending claims should be granted.  
All applicable diagnostic criteria for 
disabilities of the skin should be 
considered by the RO.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



